UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4229


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE DWAYNE DENNIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:11-cr-02067-CMC-1)


Submitted:   September 20, 2012            Decided:   October 31, 2012


Before WYNN and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew R. MacKenzie, BARRETT-MACKENZIE, LLC, Greenville, South
Carolina, for Appellant.     Julius Ness Richardson, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tyrone      Dwayne   Dennis     appeals      his   180-month       sentence

imposed following his guilty plea, pursuant to a written plea

agreement, to one count of possession with intent to distribute

crack cocaine, in violation of 21 U.S.C. § 841 (a)(1), (b)(1)(B)

(2006), and one count of possession of a firearm in furtherance

of    a   drug      trafficking      crime,     in     violation      of    18    U.S.C.

§ 924(c)(1)(A) (2006).             Counsel for Dennis filed a written brief

in this court in accordance with Anders v. California, 386 U.S.
738 (1967), certifying that there are no non-frivolous issues

for     appeal,     but    questioning      whether        Dennis’    trial       counsel

provided      ineffective     assistance        by    failing    to   object      to   the

district court’s acceptance of Dennis’ guilty plea where there

was an insufficient factual basis for the plea.                             Dennis has

filed     a   pro    se    supplemental       brief,       raising    several     issues

discussed      below.       The    Government        has   elected    not   to    file   a

brief.        For the reasons that follow, we affirm the district

court’s judgment.

              We first address the validity of Dennis’ guilty plea.

Rule 11 requires the district court to perform the following

procedures prior to accepting a defendant’s guilty plea:                               the

court must conduct a colloquy in which it informs the defendant

of the charges against him and determines that the defendant

comprehends the nature of those charges, any mandatory minimum

                                            2
penalty,    the    maximum     possible      penalty,     and    the    rights       he    is

relinquishing by pleading guilty; the court must ensure that

defendant’s plea is voluntary; and the court must ensure that

there is a factual basis for defendant’s guilty plea.                            Fed. R.

Crim. P. 11 (b).

             Because Dennis did not move to withdraw his guilty

plea in the district court or raise any objections to the Rule

11 colloquy, the colloquy is reviewed for plain error.                              United

States v. Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002).                                  To

demonstrate plain error, a defendant must show that: (1) there

was   an   error,      (2)   the   error     was     plain,     and    (3)    the     error

affected his “substantial rights.”                  United States v. Olano, 507
U.S. 725, 732 (1993).              To establish that a Rule 11 error has

affected     his    substantial      rights,       the   defendant      “must       show    a

reasonable probability that, but for the error, he would not

have entered the plea.”            United States v. Dominguez Benitez, 542
U.S. 74, 84 (2004).            A review of the record reveals that the

district court properly ensured that Dennis’ plea was knowing,

voluntary,       and   supported    by   a       sufficient    factual       basis.        We

therefore hold that the district court fully complied with Rule

11 in accepting Dennis’ guilty plea.

             We     next     address     the        reasonableness          of   Dennis’

sentence.        Applying an abuse of discretion standard, we first

review     for    procedural    reasonableness,          and    in    the    absence       of

                                             3
significant          procedural      errors,       then     review    for        substantive

reasonableness.          Gall v. United States, 552 U.S. 38, 51 (2007).

We conclude the district court’s sentence is both procedurally

and substantively reasonable.                  Contrary to Dennis’ contention,

the district court did not err in enhancing Dennis’ sentence

based on two prior felony drug convictions.                           Accordingly, the

district court reasonably imposed the mandatory minimum sentence

in this case.

               We     next     consider      whether        Dennis’       trial     counsel

provided ineffective assistance.                     This claim is cognizable on

direct     appeal       only    if    the      record     conclusively           establishes

ineffective assistance.               United States v. Baldovinos, 434 F.3d
233, 239 (4th Cir. 2006).                   Because we find it does not, this

claim is not yet ripe for review.

               We now turn to whether an inculpatory statement Dennis

made on April 22, 2011 was taken in violation of Miranda v.

Arizona,       384 U.S. 436     (1966).       When     a    defendant       voluntarily

enters     a    guilty       plea,     he    waives       his     right     to    challenge

antecedent       nonjurisdictional           error    not       logically    inconsistent

with the establishment of guilt.                     See Menna v. New York, 423
U.S. 61, 62-63 (1975); Tollet v. Henderson, 411 U.S. 258, 267

(1973). Because Dennis’ guilty plea was knowing and voluntary,

he has waived appellate review of this issue.



                                               4
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Dennis, in writing, of the right to

petition   the    Supreme      Court   of       the    United      States      for   further

review.     If    Dennis      requests      that       a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court      for      leave    to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Dennis.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately            presented     in   the     materials

before    the    court   and    argument        would      not    aid    the    decisional

process.

                                                                                     AFFIRMED




                                            5